DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-13 in the reply filed on 16 August 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Drawings
The drawing are objected to for containing photographs, which are not the only practicable medium for illustrating the claimed invention.
The drawings are further objected to because Figures 2 and 5-8 are difficult to discern due to shading and blurry detail numbers.
The drawings are still further objected to because in Figure 3C, Detail 16 does not point to a shaft as described in the specification.
The drawings are still further objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  3.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Claim Objections
Claim 6 is objected to because of the following informalities:  
The phrase claim1 should be proper spaced.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-8 and 11-13 are rejected because they contain the trademarks/trade names Spectra, AmSteel, and Dyneema.  
Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone et al (9314241).
Stone teaches a rope assembly (Figure 1C) capable of recovering an object, comprising:
at least one noose (at the end of Detail 14) made of a second material at a first working end of the rope assembly; 
a first material (Detail 30) located between the first working end of the rope assembly and a second working end of the rope assembly, the first material interwoven with the second material (see at Detail 40);
a first stopper (Detail 12) made of the second material located substantially near the first working end of the rope assembly; and

In regards to the at least one noose and first stopper both being made from the second material, Column 3, lines 50-51 teaches those details can be made of the same material.
In regards to Claim 2, Stone teaches a second noose (at the end of Detail 14A) at the second working end of the rope assembly capable of releasably mating with a second stopper (Detail 12A).
In regards to Claim 3, Stone teaches the second noose is made of the second material (Column 3, lines 50-51).
In regards to Claim 4, Stone teaches the second stopper is made of the second material (Column 3, lines 50-51).
In regards to Claim 9, Stone teaches a rope assembly capable of recovering an object, comprising:
a first noose (at the end of Detail 14) located at a first working end and a second noose (at the end of Detail 14A) located at a second working end of the rope assembly, wherein the first noose and the second noose is made of a second material (Column 3, lines 50-51);
a first stopper (Detail 12) located between the first working end and a standing portion (middle near Detail 30) and a second stopper (Detail 12A) located between the second working end and the standing portion, wherein the first stopper and the second stopper is made of the second material (Column 3, lines 50-51), the second material and the first material are interwoven (see at Detail 40) to create the rope assembly capable of harvesting kinetic energy to recover the object;

wherein the standing portion is made of a first material (Detail 30).
Claim(s) 1-5, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCurdy (8443471).
McCurdy teaches a rope assembly (Figures 4 and 5) capable of recovering an object, comprising:
at least one noose (Detail 212) made of a second material at a first working end of the rope assembly; 
a first material (Detail 300) located between the first working end of the rope assembly and a second working end of the rope assembly, the first material interwoven with the second material (at Details 302, 304);
a first stopper (Detail 302) made of the second material located substantially near the first working end of the rope assembly; and
the at least one noose capable of releasably mating with the first stopper such that the first working end of the rope assembly is configured as a releasable closed loop (can be looped around the stopper).
In regards to Claim 2, McCurdy teaches a second noose at the second working end of the rope assembly capable of releasably mating with a second stopper (Figure 5 shows duplication of parts on both sides of the rope assembly, so the noose and stopper would also be present on the second end).
In regards to Claim 3, McCurdy teaches the second noose is made of the second material (same noose, same material).
In regards to Claim 4, McCurdy teaches the second stopper is made of the second material (same stopper, same material).
In regards to Claim 5, McCurdy teaches the first material is nylon (Column 3, line 23).

a first noose (Detail 212) located at a first working end and a second noose (Figure 5 shows duplication of parts on both sides of the rope assembly, so the noose and stopper would also be present on the second end) located at a second working end of the rope assembly, wherein the first noose and the second noose is made of a second material (Same parts, same material);
a first stopper (Detail 302) located between the first working end and a standing portion (at Detail 300) and a second stopper (Figure 5 shows duplication of parts on both sides of the rope assembly, so the noose and stopper would also be present on the second end) located between the second working end and the standing portion, wherein the first stopper and the second stopper is made of the second material (same parts, same material), the second material and the first material are interwoven (at Details 302, 304) to create the rope assembly capable of harvesting kinetic energy to recover the object;
the first noose can mate with the first stopper and second noose can mate with the second stopper to form a releasable closed loop at the first working end and the second working end of the rope assembly (can be looped around the stopper); and
wherein the standing portion is made of a first material (nylon).
In regards to Claim 10, McCurdy teaches the first material is nylon (Column 3, line 23).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 8, 10, 11, and 13 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Stone in view of Mazzocca et al (20080051834).

Claims 6-8 and 11-13 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over McCurdy in view of Bottome et al (20170234025).
While McCurdy essentially teaches the invention as detailed above, it fails to specifically teach the myriad materials which could be used.  Bottome, however, teaches that it is well known to utilize AmSteel and Dyneema in rope assemblies having similar strength requirements (Paragraphs 63, 75).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the materials of Bottome in the rope assembly of McCurdy, so as to provide the necessary strength while being made of appropriate materials for the structure.  McCurdy is simply silent on all of the materials which can be used.  Bottome teaches the materials in a rope assembly with similar strength requirements, and the ordinarily skilled would understand to use them without undue experimentation.  With regards to Spectra, while Bottome does not specifically list Spectra, it does list UHMWPE and Dyneema, which would obviously teach Spectra since it the trademark of a material similar to Dyneema and an UHMWPE.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, at least Rolland (1591105) Figure 2 teaches a structure similar to that as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732